IN THE COURT OF APPEALS OF IOWA

                                  No. 17-0056
                              Filed April 18, 2018


CITY OF DUBUQUE,
      Plaintiff-Appellant,

vs.

JADE ENGINEERING, LLC and DUBUQUE COUNTY, IOWA,
     Defendants-Appellees.
________________________________________________________________


       Appeal from the Iowa District Court for Dubuque County, Michael J.

Shubatt, Judge.



       City appeals from an adverse ruling concluding four properties were not

abandoned pursuant to Iowa Code section 657A.10A (2016). AFFIRMED.




       Crenna M. Brumwell, City Attorney, Dubuque, for appellant.

       Stuart G. Hoover of Blair & Fitzsimmons, P.C., Dubuque, for appellees.



       Heard by Doyle, P.J., and Tabor and McDonald, JJ.
                                            2


MCDONALD, Judge.

       The City of Dubuque pursues this appeal from an order denying its petition

to obtain title to four pieces of real property claimed to be abandoned within the

meaning of Iowa Code section 657A.10A (2016). On appeal, the city challenges

the district court’s findings of fact, application of fact to law, and ultimate conclusion

the city failed to prove the parcels were abandoned within the meaning of the case.

Our review is de novo. See Iowa Code § 657A.10A(1); Iowa R. App. P. 6.907();

City of Council Bluffs v. Harder, No. 08-1315, 2009 WL 3775116, at *2 (Iowa Ct.

App. Nov. 12, 2009). We are not bound by the district court's factual findings, but

we give them weight, especially when considering the credibility of witnesses. See

Iowa R. App. P. 6.904(3)(g). On de novo review, balancing all of the relevant

statutory factors, like the district court, we conclude the city failed to prove the

property was abandoned within the meaning of the Code. We affirm the judgment

of the district court without further opinion. See Iowa Ct. R. 21.26 (a), (d).

       AFFIRMED.